 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlvin J. Bart and Co., Inc. and New York PrintingPressmen & Offset Workers Union, Local 51, IPP& A.U. of N.A., AFL-CIO. Case 2-CA-13683May 22, 1978DECISION AND ORDERBY CHAIRMAN FANNIN( AN[) MEMBERS JENKINS,PENELLO, AND MURPHYOn December 30, 1975, Administrative LawJudge Max Rosenberg issued the attached Decisonin this proceeding. Thereafter, Respondent filed ex-ceptions.The board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings.' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.Urging reversal of the Administrative Law Judge'sfinding of a violation, our dissenting colleague wouldhave the Board adopt a per se rule which automati-cally excludes hearsay evidence from its proceedings.In finding one of Respondent's employees (Sim-mons) to be a supervisor, the Administrative LawJudge credited two sworn statements given by thisemployee to a Board agent to the extent that theycontradicted his testimony at the hearing. Our dis-senting colleague contends that these sworn state-ments are hearsay under the Federal Rules of Evi-dence and inadmissible to prove the truth of thematters asserted therein because Section 10(b) of theNational L.abor Relations Act, as amended, requiresthat "so far as practicable" Board proceedings beconducted in accordance with the rules of evidenceapplicable in the Federal district courts.If this case involved solely the question of the ad-missihility of hearsay in Board proceedings, which itdoes not, we would be reluctant to adopt a rulewhich mechanically excludes evidence, regardless ofits intrinsic reliability, because it is technically hear-say. Administrative agencies ordinarily do not in-voke a technical rule of exclusion but admit hearsayevidence and give it such weight as its inherent quai-ity justifies. E.g.. Opp Cotton Mills, Inc. v. Administra-tor of the I'age and Hour Division of the Departmentof l.,abor. 312 U.S. 126, 155 (1941): Carter-Wallace,i Ihe Administrative l.Ea Judge found that Joseph Simmons repl eldNight Foreman Rene (Carrion and received a $60 weekly increase in thetransfer to night wioik. Though we adopt the \Administratise l.aw Judgc.,cnI-clusion fuith iespect to Simmons' supervisuory status. we deo not findrrelevant nor relN on his findings as to whom Simnmons replaced or the;aItriunl of the weekl' increase.Inc. v. Gardner, 417 F.2d 1086, 1095 (C.A. 4, 1969),cert. denied 398 U.S. 938 (1970); Rocker v. Cele-brezze, 358 F.2d 119, 122 (C.A. 2, 1966); Brown v.MacY. 340 F.2d 115 (C.A. 5, 1965); Kutcher v. Gary,199 F.2d (C.A.D.C., 1952); Concrete Materials Corp.v. Federal Trade Commission, 189 F.2d 359 (C.A. 7,1951). In Richardson v. Perales, 402 U.S. 389 (1971),the Supreme Court held that reports, which wereclearly hearsay in character, by themselves consti-tuted substantial evidence sufficient to support anadministrative finding. The Court made clear that al-though "hearsay in the technical sense ...wouldbe deemed formally inadmissible in judicial proceed-ings," it would not reject "administrative reliance onhearsay irrespective of reliability and probativevalue." 402 U.S. at 407. But our dissenting colleaguewould have the Board arbitrarily reject probative evi-dence because of its technical hearsay character andasserts, in obvious error, that reliance on such evi-dence violates due process. But see California v.Green, 399 U.S. 149 (1970), cited by the Board inSnaider Syrup Corporation and Tulip Syrup Corpora-tion, 220 NLRB 238 (1975), in which the Board af-firmed an Administrative Law Judge's use of pretrialaffidavits as affirmative evidence, notwithstandingthe contradiction of the affidavits by the affiants atthe hearing. See also Starlite Manufacturing Compa-ny, 172 NLRB 68, 72 (1968).The arbitrary rejection of probative evidence iscompelled, she insists, by Section 10(b) referred toabove. Nothing in the legislative history or languageof Section 10(b), however, requires that it be con-strued in this fashion. As the dissenting opinionnotes, Section 10(b) in its present form was includedin the 1947 House amendments to remedy supposedabuses in Board procedures under the Wagner Act.But there is no suggestion that the admission of hear-say evidence was one of the abuses sought to beremedied. Moreover, as acknowledged in the dissent,Senator Taft's supplementary analysis of the legisla-tion explains that the phrase "so far as practicable"in Section 10(b) "gives to the trial examiner consider-able discretion as to how closely he will apply therules of evidence" (emphasis supplied). This hardlycommands the per se rule of exclusion for which ourdissenting colleague argues and, accordingly, it hasbeen generally recognized that the Board is notbound to follow the strict rules of evidence applica-ble in the Federal courts. Teamsters Local Union 769v. N.L.R.B., 532 F.2d 1385 (C.A.D.C., 1976):N.L.R.B. v. Addison Shoe Corporation, 450 F.2d 115(C.A. 8, 1971): N. L.R.B. v. International Union of Op-erating Engineers, Local 12, 413 F.2d 705 (C.A. 9,1969): N.L.R.B. v. Capitol Fish Company, 294 F.2d868 (C.A. 5, 1961): N.L.R.B. v. Imparato Stevedoring236 NLRB No. 17242 ALVIN J. BART AND CO. INC.Corporation, 250 F.2d 297 (C.A. 3, 1957): N.L. R.B. v.W. B. Jones Lumber Company, Inc., 245 F.2d 388(C.A. 9, 1957).But even if the Board should decide as a generalmatter to apply the rules pertaining to hearsay evi-dence in its proceedings, the Administrative lawJudge's findings in this case should nevertheless beaffirmed. In the first place, there is a serious questionwhether the two statements in question constitutehearsay. The statements were given under oath bySimmons who admitted that he understood theircontents when he signed them. Simmons testified atthe hearing and was exposed to extensive direct andcross-examination in which he was interrogated con-cerning virtually every statement in the two affida-vi s.The authorities are divided as to whether the priorstatement of a witness who is later subject to cross-examination with respect to the statement is hearsay.The "orthodox view" classifies such statements ashearsay which may be admitted under traditional ex-ceptions or for impeachment purposes. The moderntrend, however, is that prior inconsistent statementsof a witness are not hearsay at all and, accordingly.that they may be used substantively. E.g.. ModelCode of Evidence, Rule 503(b) (American Law Insti-tute 1942). See, generally, McCormicAk' Handbook o(fthe Law of Evidence § 251 (E. Cleary ed. 1972): Ila.Wigmore, Evidence, § 1018. Adopting an intermedi-ate position. Congress drafted Rule 801(d) of theFederal Rules of Evidence to provide that the priorstatement of a witness is not hearsay if "the declaranttestified at the trial or hearing and is subject to cross-examination concerning the statement, and the state-ment is ...inconsistent with his testimony, and wasgiven under oath subject to the penalty of perjury.in a deposition .If the sworn statements to the Board agent are re-garded as depositions, they are not hearsay under theFederal Rules. And there is good reason to treatthem as such because there is no requirement underthe Federal Rules that the prior statement embodiedin a deposition be subject to cross-examination whenmade. If the sworn statements are not deemed to bedepositions, the distinction is indeed a fine one enti-tled to little consideration in an administrative pro-ceeding where there is discretion to receive in evi-dence and rely on hearsay as substantive evidence.22 The sworn statements of Simmons. in an, event. would seem io hrexcluded from the definition of hearsay as an admission under Rule801(d2\)(D) of the Federal Rules of fsvidence. This rule provldes that itstatement by the agent or servant of a party. offered against a parts. i nothearsay if it concerns "a matter within the scoipe of his agency or emplo,-ment. made during the existence of the relationship" Surel, Simmons'statements concerning the nature of his duties as assistant foreman were"within the scope of his agency iir emplosment."A further reason for not applying the exclusionaryrule advocated by our dissenting colleague is thewell-established doctrine that hearsay is admissiblein the absence of objections. See, e.g.. Fed. R. Evid.Rule 103(a)(1). See also Plumbehrs, Sitlealta'ittcrs., ldRcfricralion L.oca! 46P (Prccivionaire, Inc.). 195NLRB 700. 702 (1972). In the present case there wasno objection to the admission into evidence of Sim-mons' two sworn statements. This was not merelI aninadvertent failure to object but a deliberate state-ment on the record that there was no objection.When asked bh the Administrative Law .Judgewhether he had any objection to their receipt in evi-dence. Respondent's attorney stated:Just as to the introduction of these twio state-ments, we would not object provided that I havean opportunity on cross examination to go intothe truth and accurac, of the \witness's state-menlts.Q. So you have no objection otherwise.A. No objection otherwise.Moreover. although the Administrative l.aw Judge'sdecision found that Simmons' affidavits stated thetruth whenever they were in conflict with his oraltestimony. Respondent filed no exceptions based onthe alleged hearsay character of the affidavits.Our dissenting colleague is also in error in suggest-ing that the sworn statements constituted the onIlevidence of Simmons' supervisory status. Simmons'testimonc, on cross-examination corroborated insome respects his affidavits. Although he attempted.in general. to discredit his sworn statements as esi-dence of his supervisory status, he did this b' dilut-ing rather than denying the content of the affidavitswith respect to his supervisory functions. For exam-ple, he charged the Board agent inaccurately rec-orded that he said he was the night foreman whereashis statement was that he was assistant foreman.Finally. it is clear that Simmons' testimons on di-rect and cross-examination persuaded the Adminis-trative Law Judge that the affidavits rather than hisoral testimony presented the truth of the matter. lietestified that he would not have signed the affidavitsif he had understood their significance in helping oneparty or destroying another party. The Administra-tive Law Judge understood this to mean, and proper-Iy it seems, that Simmons would tailor his testimon,..regardless of veracity, to aid Respondent's cause inthe litigation, since Simmons was the leader of theantiunion movement in the plant. Accordingly. herejected his oral testimony and accepted the evidencein the affidavits where in conflict with his oral testi-mony. This was clearly permissible. As the Supreme'43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt stated in N.L.R.B. v. Walton ManufacturingCo., 369 U.S. 404, 408 (1962), quoting from D yer v.MacDougall, 201 F.2d 265, 269 (C.A. 2, 1952):[For the demeanor of a witness] may satisfy thetribunal, not only that the witness' testimony isnot true, but that the truth is the opposite of hisstory: for the denial of one who has a motive todeny, may be uttered with such hesitation, dis-comfort, arrogance or defiance, as to give assur-ance that he is fabricating, and that, if he is,there is no alternative but to assume the truth ofwhat he denies.Certainly if the Administrative Law Judge was justi-fied in concluding from hearing and observing thewitness testify that the opposite of Simmons' oral tes-timony was true, he could properly conclude, as hedid, without regard to the hearsay question that thoseopposite statements contained in the affidavits weretrue.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent. Alvin J. Bart and Co..Inc., New York City, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.MEMBER Mtp RPiY dissenting:I cannot agree with my colleagues' decision to af-firm the Administrative L.aw Judge's finding of a vio-lation where one of the necessary elements is sup-plied entirely by the use of nonparty pretrialaffidavits to determine the truth of the matters as-serted therein although that person was a witnesswho testified at the hearing herein. The use of theseaffidavits is prohibited by the Federal Rules uf Evi-dence, infra, which the Board, under Section 10(b) ofthe Act, is bound to follow "so far as practicable."Here, Respondent withdrew recognition from theUnion on the basis of a petition, signed by a majorityof its employees, which stated that the emplo}yees didnot want the Union to represent them. The petitionwas circulated by Joseph Simmons, a two-colorpressman at the plant. Although the testimony at thehearing by General Counsel's witnesses, includingSimmons, and Respondent's witnesses is to the effectthat Simmons is not a supervisor, the AdministrativeLaw Judge rejects this testimony and credits two affi-davits signed by Simmons which, the AdministrativeLaw Judge finds, indicate that he is a supervisor. Re-lying on this finding, he concludes that the petitionsigned by the employees is tainted and therefore Re-spondent's refusal to bargain based on the petition isunlawful. Accordingly, the finding of the violation inthis case rests solely on the crediting of pretrial state-ments which are hearsay.The National Labor Relations Act provisions re-garding evidence require that the Board apply rulesof evidence in use in Federal courts.3Section 10(b) ofthe Act states:Any such proceeding shall, so far as practicable,be conducted in accordance with the rules ofevidence applicable in the District Courts of theUnited States, adopted by the Supreme Court ofthe United States pursuant to the Act of June19, 1934 (U.S.C., Title 28, secs. 723-B, 723-C).Thus, while the phrase "so far as practicable" indi-cates that the Board has some discretion in applyingrules of evidence, this discretion, unlike that of otheradministrative agencies,4 is linked to the FederalRules and may only be exercised with respect to theirapplication. An inquiry into the Board's powers inthis area, therefore, must first identify the applicableFederal Rule, and then determine whether or not itsapplication is "practicable." 5The applicable Federal Rule with respect to theuse of pretrial statements is Rule 801(c) of the Feder-al Rules of Evidence (FRE) which defines hearsay as"a statement, other than one made by the declarantwhile testifying at a trial or hearing, offered in evi-dence to prove the truth of the matter asserted." Theaffidavits at issue in the instant case clearly meet thishearsay definition, inasmuch as they were made bythe declarant at a time when he was not testifying at3The majority relies on the Supreme Court's holding in Richardson v.Perales, 402 U.S. 389 (1971), which indicates that in some circumstanceshearsay may constitute substantial evidence in an administrative hearingregardless of the rules of evidence. There, however, the Court was presentedwith a case arising under the Social Security Act which, in contrast to theNational Labor Relations Act. specifically provides that. "'Evidence may bereceived in any hearing before the Secretary even though inadmissible un-der the rules of evidence applicable to court procedures." (42 U.S.C, sec40(bh)) The Court further relied on the plaintiff's waiver of the right tosubpena and cross-examine those witnesses whose written statements werepresented in the hearing.4 Most other administrative agencies are bound by the AdministrativeProcedure Act. 5 U.S.('. Sec. 556(D} which provides: "an) oral or documen-tary evidence mas be received, but the agency as a matter of policy shallprovide for the exclusion of irrevelant. immaterial, or unduly repetitiousevidence...."5My colleagues in the majority assert that I would have the Board adopta per Se rule which automatically excludes hearsay evidence. This is not true.I would instead have the Board engage in the analytical process required bySec I10(hb of the Act That is, the disputed evidence should be examined inlight of the provisions of the Federal Rules of Evidence, and a determina-tion should be made as to whether the application of the Federal Rules ispracticable in the particular case before the Board. This process clearly doesnot result in an automatic exclusion of hearsay evidence or a rigid applica-tion of the Federal Rules. There are any number of instances where theBoard need not strictly apply the Federal Rules of Evidence. It is my posi-tion, however. for the reasons stated herein. that the substantive use ofpretrial affidavits is not such an instance.244 ALVIN J. BART AND CO.. INC.a trial or hearing, and are being used by the Adminis-trative Law Judge to prove the truth of the mattersasserted.6Nor do the affidavits meet the exception to thehearsay rule set forth in FRE 801(d)(1), which states:(d) Statements which are not hearsay. A state-ment is not heresay if-(1) Prior statement by witness. The declaranttestifies at the trial or hearing and is subject tocross-examination concerning the statementand the statement is (A) inconsistent with histestimony, and was given under oath subject tothe penalty of perjure at a trial, hearing, or otherproceeding, or in a deposition .... [Emphasissupplied.] 7The affidavits at issue here were not made at atrial, hearing, or other proceeding. Nor were they theresult of a deposition, despite the majority's asser-tions to the contrary. The Federal Rules of Evidencedo not define "deposition"; however, the Rules ofCivil Procedure for the U.S. district courts refer todepositions as a means of taking testimony wherenotice must be served upon all parties, and cross-examination of witnesses may proceed as permittedat trial under the provisions of the Federal Rules ofEvidence.8The Rules of Civil Procedure further pro-vide that if a party shows that when he was servedwith notice he was unable through exercise of dili-gence to obtain counsel to represent him at the tak-ing of the deposition, the deposition may not be usedagainst him.9An affidavit taken by a Board agentclearly cannot be considered a deposition under theprovisions of the Rules of Civil Procedure inasmuchas no notice or opportunity for cross-examination isgiven. Nor is it considered as such under the Board'sRules and Regulations which require that applica-h That the affiant available for cross-examination at the hearing and infact was cross-examined at length about the affidavits does not. as ms col-leagues suggest. solve the hearsay problem As discussed more fulls. llrr.,the crucial factor is the time at which the cross-examination iccurred. If. ashere, it did not occur at the time when the statement was made. the hearsayrule has not been satisfiedCongress debated the use of prior inconsistent statements as substa;ntialevidence and ultimately rejected it. The joint explanator? statement of theCommittee of Conference. H Rept. No. 93 1597 Conf. Rept (December14, 1974), states that the House bill provided that a statement was notlhearsas if it was given under oath subject to cross-examination and subjectto the penalty of perjury at a trial or hearing or in a deposition. The Senaterevised the bill to drop these requirements so that an; prior inconsistentstatement would be admissible as substantive evidence. The Joint Cotnfer-ence reached a compromise and proposed that prior inconsistent statementsbe admitted as substantive evidence provided the? were made under oathsubject to penalty of perjury at a trial, hearing, or other proceeding or at adeposition. (The House's requirement of cross-examination was dropped toallow the use of statements made before a grand jur).) This sersion svasenacted by the Congress.Rule 30, See also Rules 27. 28, and 32. as to the procedure for takingdepositions and their use in court.Rule 30(bX2)tions for taking depositions be served upon all par-ties. and that "the officer designated to take suchdeposition shall permit the witness to be examinedand cross-examined under oath by all the parties ap-pearing. 0.." 0 It therefore follows that the affida-vits involved in the instant case may not be regardedas depositions under the Federal Rules of Evidence(or the Board's Rules) and hence are not within theFRE 801(d)(1) exception to hearsay.\'Thus. the applicable rule of district courts of theU.S. prohibits the use of affidavits in the circum-stances of the instant case for the purpose of makingfindings as to the truth of the matters assertedtherein. 12The question remains, however. as to whether ornot the Board. in its discretion should find it practi-cable to apply this rule. The legislative history of Sec-tion lO(b) gives insight into the intended scope ofBoard discretion on evidentiary matters. The WagnerAct provided that "the Rules of Evidence prevailingin courts of law or equity shall not be controlling."The 1947 House Bill proposing amendments to theWagner Act contained Section 10(b) in its presentform. House Report No. 245 explained why it wasnecessary to restrict the Board's use of the laws ofevidence. Referring to the aforementioned provisionsof the Wagner Act. the report stated:Rules and Regulations. Series 8. as amended, Sec 102.30(c)1 N1 colleagues suggest that the sworn statements of Simmons are ex-cluded from the definition of hearsay as an admission by parts opponentunder I R sOl0(d)2). This suggestion. howeser. results In a circular argu-ment Simmons' statements mas be considered admissions against interestonls bs presupposing that Simmons is a supervisor. acting on behalf ofRespondent Yet the verx issue to be determined b5evaluating Simmonsstatements is whether or not he is in fact ;t superstsor': hile the affidasits are hearsaN under the FRi.the. ma? be admittedinto es ridenee for the purpose of attacking the cred ibilits of the affiant (FRE806(. Attacking and Supporting (redibility of Declalrant}Ihe ilajorits argues that the substantive use of the affidasits is warrantedon the grounds that Respondent's counsel neither objecled at the hearing tothe a.lmission of the affidasits into evidence. nor specifically excepted to thehearsas character of the affidas its his argument fails on two counts First.as noted ahbne, the FRE allows the admission of such affidavits into evl-dence for the purpose iof Impeachment of credibility Thus. Respondent'scounsel had no ground to oibject rto the receipt of the affidasits into esi-den.e tie could hase made a statement indicating that he belleved theaffidaits were admissible for this limited purpose. tHoever. he had noreason Iti anticipate that the Administrative L aw Judge uwould use the affi-daits In a. manner contrars to the FRE Second. Respondent did file excep-tions to the crediting of the a;ffidasits in preference to the testimonial esl-dence at the hearing In its brief Respondent argued "uwh should thethoroughl'. impeached two Mas 1975 statements he granted superior statusto their sworn and corrobhorted testimons' The Ma'N 1975 statements *ereot, t/Ati1 in the formal surroundings of a court. In front of a Judge andpposilng counsel in circumstances where there is a. direct question andanswer format and where leading questions are not permitted. and wherethe wiltness is subject to cross examination. Thus. while Respondent didnot use the terni hearsaN or make reference to the FRE. it clearly identifiedthose chiaracterrislcs of pretrial slalenments which render them hearsas underthe [-R- I he maiolrit'. therefore. takes the contradictor' position of requir-ing Respondent to frame its exceptions in an exceedingl' technical fashion.while simiultaneousls deciding not to applN the FRE o n the grounds thatSec. IOtbl of the Act does not require strict adherence Ito technical rules ofes Idence245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese clauses of the Act have resulted in whatthe courts have described as "shocking injustic-es" in the Board's rulings, "asinine reasoning"by the Board, findings "overwhelmingly op-posed by the evidence," findings that "strain ourcredulity." and remarkable discrimination onthe part of the Board in believing its own wit-nesses and disbelieving others. [Citations omit-ted.] 13The Senate bill, on the other hand, retained theWagner Act provisions on evidence. Such reasonswere advanced as "the desirability of speed, the de-sirability of inaugurating legal short cuts, desirabilityof getting quickly into the essence of a case withoutbeing too greatly encumbered by legal technicalitiesand the rules of evidence." 14The Senate. however, ultimately agreed to includeSection 10(b) in the amendment. Senator Taft setforth the rationale for it in his Supplementary Analy-sis of Labor Bill as passed:This provision has been attacked as one com-pletely straightjacketing administrative proce-dure. As I stated on the floor, this is more apreventive measure than one to cure existingabuses. The Board's earlier habit of acceptingliterally anything into the record was indefensi-ble. I am informed that now the trial examinersconduct their hearings pretty much in conformi-ty with the practice of the courts in the localitywhere the hearing is being held. Then, too, thelimitation "so far as practicable" gives to thetrial examiner considerable discretion as to howclosely he will apply the rules of evidence.?Consequently, while Congress did not want to con-fine the Board to a rigid and technical application ofthe rules of evidence, it was concerned with prevent-ing the use of discretion which led to charges that theBoard was allowing anything at all to be admittedinto evidence, and was discriminating in favor of itsown witnesses.In light of this, the Board clearly should not use assubstantive evidence affidavits such as the ones in-volved here. It is common practice for the investiga-tion of cases to be conducted in part by the taking ofaffidavits by Board agents. Since the statements of-ten are taken in the absence of counsel, the Boardagent alone frames the questions to the witness andrecords the response. The possibility of the witnessmisunderstanding the questions and of a Board agentasking questions which result in a partial or distorted1 R.i Rept No 245, 80th (Cong.. Isi Sess. (1947). reprinted in I IegIHist tt 332.493 Cong Rec 6613 11947)} reprinted in 11 I.eg. [list. at 1560 (1947)93 ( ong Rec 7(X)2 (1947): reprinted in 11 I.eg. flist. at 1625 (1947)view of events cannot be countered by cross-exami-nation. That cross-examination occurs at a later datedoes nothing to remedy this situation. The testimonytaken by affidavit takes place at a different procedur-al stage than that elicited by cross-examination attrial. In consequence, the pretrial testimony assumesthe character of a prior inconsistent statement, makecloser to the time of the disputed conduct, castingdoubt on the credibility of the later testimony at trial.Thus, while cross-examination does finally occur, itis not evaluated in the same way as it would be had itoccurred in the same proceeding as the direct exami-nation. A witness' correction during direct examina-tion at the same proceeding, may be viewed as a clar-ification or a fairer presentation of the facts. But thesame testimony, elicited during cross-examination ata later procedural stage, may only appear to be self-contradiction and an impeachment of the witness'credibility. In these circumstances, as a practicalmatter, effective cross-examination on the pretrialstatement is precluded.Crediting the affidavit in this context opens theBoard to the charge of discrimination in believing itsown witnesses and disbelieving others; for statementsconsisting of questions asked and recorded by Boardagents in the absence of counsel are credited overtestimony given at a hearing where procedural safe-guards are in effect. This is particularly true herewhere the witness' testimony at hearing was corrobo-rated by other witnesses, and where the pretrial state-ments form the sole basis for finding a violation.'6My colleagues in the majority simply do not confrontthis problem in policy; instead they confine their ar-gument to general statements about the Board's dis-cretion in evidentiary matters.Further, I see no extenuating circumstances in thiscase which make the substantive use of affidavitsnecessary or desirable. The Administrative LawJudge infers from the testimony at the hearing that ifSimmons had known at the time he gave his affida-vits that they would redound to Respondent's disad-vantage, he would have tailored his testimony to aidRespondent's cause. Simmons' testimony as a whole,however, compels the opposing inference. He did notgrasp the serious nature of the affidavit, hence didnot think it necessary to argue with the Board agentabout the accuracy of what the agent had written.Thus, Simmons repeatedly made such statements as:Another thing I want to say about that, is, if IThe witness' partial corroboration of the affidavit at the hearing is notsignificanl. Since the difference between supervisory and nonsupervisorystatus is largels a matter of degree, it stands to reason that the witnesstestimlln ait hearing will provide some corroboration of the earlier state-ments. Iurther. it is clear in considering Simmons' testimony as a whole thathe did not affirm the stiatements in the affidavits as representing the truth ofthe nl;ltters asserted246 ALVIN J. BART AND CO._ INC.had known the purpose, the meaning of thisdocument, if I was told, "Mr. Simmons, we aregoing to take down a statement from you, andthis will be used for the purpose of one party tohelp or destroy another party," maybe thiswhole thing would have been straightened out inthe right way.I didn't understand the meaning of it, no. I justthought we were having a conversation. I didn'tknow what the meaning of it was. If I hadknown the meaning I would never let him put inforeman. I would never-I would have madehim write it the way he was supposed to.: : * * *I didn't even know that it was of this value. Adocument of that importance. If I did, I wouldhave sat there and made him read it, and Iwould have went over it step by step.Even if the Administrative Law Judge's inference re-garding these remarks were correct, it would only re-sult in the impeachment of Simmons' general capaci-ty for truth and veracity. It could not warrant thefurther inference that any statement made by him.whether at or before the hearing, was true, for if hiscredibility is in doubt, there is no reason to believethat earlier statements are more accurate than laterones.1Finally, I do not believe that the application of theFederal Rule in this case would constitute a highlytechnical approach to the rules of evidence. Underthe rule, it is still proper to use the affidavits at trial7 The majority cites N I ..RB v. Walton Manufacturing Compunot. 369U.S. 408 (1962). quoting from Dier v. MacDougall. 201 F.2d 265 (CA. 2.19521 as justification for the Administrative Law Judge's use of affidavits inthe instant case. Halton, however. was addressed to the question of how toevaluate an employer's testimony with respect to his reasons for dischargingan employee. The Court specifically rejected a rule announced by the FifthCircuit in Labor Board v. Tes -O-Kan Flour Mills Co. 122 F.2d 433 (1941).which stated that in reinstatement cases the employer's statement underoath must be believed unless it is impeached. contradictory. or inconsistentwith positive sworn evidence. The Court was of the view that this rule wastoo narrow. and provided instead that the trier of fact may take the de-mneanior of a witness into account such that the truth of what the witnessdenied may he inferred, if the witness has a motive to deny. The Court didnot condone this kind of inference in all instances, but only where there is amoitlse to denyIn the context of Walton the witness was an employer who clearly had amotive to deny that he discharged an employee for union activity. inasmuchas his economic self-interest was involved. In the instant case, however.Simmons could he deemed to have such a motive only if he were an agentfor the employer. As we noted. however. his status of employment is thecentral issue Io) he resolved in evaluating his testimony. Further. Simmons'testimony at the hearing was not so unambiguous as to leave no alternativebut to assume the truth of his pretrial statements. Indeed. his testimonysuggests that when he gave the affidavits. he was not giving an accuratedescription of his duties. hut was exaggerating them out of a sense of self-importance. Thus. he testifiedI asked him I kept telling him I said. "You keep putting down inhere foreman ' He said. "If you assist foreman Canzoneri. that meansfor the purpose of impeaching the witness' credibili-ty. Parties appearing before the Board have previous-ly been limited to this use of affidavits. Indeed. whenpresented with this issue in the past, the Board hasgenerally held that affidavits may not be used as sub-stantive evidence:[t]he pre-trial affidavits here adduced in evi-dence have no independent testimonial -valueand, in accord with the weight of authority.must be looked to solel' as measures of thecredit of the individuals who testified at thehearing. [Footnote omitted.] 18Thus, I fail to find any grounds to believe thatadherence to this view would in any way hamper theBoard's proceedings or place an undue burden onthe parties involved therein.I would, accordingly, apply the Federal Rules ofEvidence in this case, find that General Counsel hasnot presented sufficient evidence to establish the xio-lation, and dismiss the complaint.Due process demands this result.9that you are a foreman." So. I didn't tell him toi change it. because hesaid. "If ( an7oneri is a foreman and sou assist him irou are an assistantfolreman." So I said. "Oh yeah?' So. mabe I stuck my chest lout a littlehit and sa.lliowed itI 'Sca sletit .Nulhern Dairies. \'iational Dairs Products (Corporuation. 26N.RB 1223. 1225 11960) See a.lso ( & IH ('onsirucrtihn (0,mponnl 130 NL RB923, 930 ( 19'61 h and ;.L..R B .Q)uest Sh, n Mar[ Brassiere (Conpran. 185I 2d 289 (( A 2. 1950. cert denied 342 1 S 812 (1951).II is true. as the majority points out. that in Sndider Sirup Corp, 220NL.RB 238 { 1975. and Starlie kfanufaucturing C(o. 172 NLRB 68 (19681 theBoard appro'.ed the substantive use of affidavits To that extent, the Boardhas perhaps not been enfirel, consistent. }lowever. the hearings in thesecases occurred prior toi the adoption iof the present FREI he St.lrhlle decision was based on the premise that California rules ofesidence. u hlch allowed the substantive use iof affidas its. should he appliedinasmuch as the case was tried in California and, at that time. the applicablerule in the i S. District Court ssuld have been the law of the forum. ('all-fornia This rationale is no longer i table because the FRE are currently therules applicable in lI.S District (lourts and the FRE specifically proscribethe substantive use of affidavitsIn Sniider. the Board affirmed the Administrative Law Judge's decisionto allow the substantive use iof affidavits as advocated by such authorities as;' Xgs'iore Hlowever. these authorities were specifically rejected in the adop-tion of the FRE which occurred subsequent to the Administratlie l.awJud ge's decision.The majoerity suggests that the Supreme Court has determined in ('Cal-fornia s. (Gren. 399 U.S. 149 (1970). that the substantive use of affidavitsdoes not 'iolale due process. lowever. that case was addressed to the nar-row question of whether a criminal defendant's constitutional right to "heconfronted with the witnesses against him" (as set forth in the sixth amend-ment and ipplied to the States through the fourteenth amendment) wasnecessarily inconsistent with a State's decision to allow the substantive useiof pretrial affidavits The Court held that such use of affidavits did notviolate the confrontation clause so hlng as the affiant was available at trialfor cross-examination son the affidavitDECISIONMAx ROSENBEHR(. Administrative Law Judge: With allparties represented, this proceeding was tried before me inNew York. New York, on September 16. 17. 18, and 19.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1975, upon a complaint filed by the General Counsel of theNational Labor Relations Board and an answer filed there-to by Alvin J. Bart and Co., Inc., herein called Respon-dent.' At issue is whether Respondent violated Section8(a)(1) and (5) of the National Labor Relations Act, asamended. Briefs have been received from the GeneralCounsel and Respondent, which have been duly consid-ered.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses asthey testified on the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI THE BUSINESS OF RESPONDENTRespondent, a New York corporation with an officeand place of business located in New York City, NewYork, has, at all times material herein, been engaged inoperating a printing plant providing lithographic and re-lated services to commercial customers. During the pastyear, Respondent performed services valued in excess of $1million, of which services valued in excess of $75,000 wereperformed in, and for, various enterprises located in Statesother than the State of New York. The complaint alleges,the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that New York PrintingPressmen & Offset Workers Union, Local 51, IPP & A.U.of N.A., AFL-CIO, herein called the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(l) and (5) of the Act when, on or about October 19,1974, it refused, upon the Union's request, to furnish thatlabor organization with the names and home addresses ofall employees in an appropriate unit for which the Unionhad previously been certified by the Board as their collec-tive-bargaining agent. The complaint further alleges that,since on or about October 19, 1974, Respondent engagedin conduct violative of that Section by refusing to bargainin good faith with the Union over the unit employees' wag-es, hours, and other terms and conditions of employment.Finally, the complaint charges that, in December 1974, Re-spondent unilaterally changed the existing wage structurefor employees in the appropriate unit in derogation of itsobligation to bargain with the Union as demanded by Sec-tion 8(a)(5) of the Act. For its part, Respondent denies thatit indulged in any unfair labor practices proscribed by thestatute.Pursuant to a Stipulation for Certification Upon Con-sent Election executed by the parties herein in Case 2-RCThe complaint, which issued on June 13. 1975. is based upon a chargefiled on April 4, 1975. and served on April 8. 1975.15771, an election by secret ballot was conducted by theBoard on January 7, 1972, among a unit of all pressroomand preparatory department employees including press-men, assistant pressmen, cameramen, strippers, platemak-ers, opaquers, and apprentices in both departments, em-ployed by Respondent at its New York City plant,excluding office clerical employees, bindery employees.shipping department employees, guards, and all supervis-ors as defined in the Act. The Union was successful in theballoting. Thereafter, Respondent filed timely objections toconduct affecting the results of election, alleging, in sub-stance, that the Union threatened employees and, by itsacts and statements, prevented a free choice in the election.On January 28, 1972, after an investigation, the RegionalDirector issued his Report on Objections and Recommen-dations in which he found that the objections lacked meritbecause of insufficient evidentiary support. He thereforerecommended that the objections be overruled and that acertification flow to the Union. In the absence of excep-tions taken to this report by Respondent, the Board, onFebruary 16, 1972, issued its Decision and Certification ofRepresentatives adopting the Regional Director's recom-mendations, overruling the objections, and certifying theUnion in the appropriate stipulated unit.On April 10, 1972, the Union lodged unfair labor prac-tice charges against Respondent in Case 2 CA-12637, as-serting that the latter, on and after April 4, 1972, refused,upon request, to bargain collectively with the Union in vio-lation of Section 8(a)(5) of the statute. On August 25, 1972,the Board granted the General Counsel's Motion for Sum-mary Judgment on his complaint filed in that action, find-ing and concluding that Respondent, commencing onApril 4, 1972, had refused to bargain with the Union in themanner required by Section 8(a)(5). To remedy this situa-tion, the Board ordered that, "In order to insure that theemployees in the appropriate unit will be accorded the ser-vices of their selected bargaining agent for the period pro-vided by law, we shall construe the initial period of certifi-cation as beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit." 2After compliance procedures with respect to the Board'sOrder were resolved in December 1972, the parties met foran initial collective-bargaining session in January 1973.Concurrent with the conduct of this session, and on Janu-ary 12, 1973, Alvin J. Bart, Respondent's president, mailedto Julius Seide, the Union's business representative, thenames and addresses of all unit employees at Respondent'splant. Thereafter, Bart and Seide engaged in bargainingcolloquies for a period of approximately 21 months. Al-though the parties reached agreement on many aspects of alabor compact, and, in Seide's words, "We generally hadvery pleasant meetings." I deem it unnecessary to dwell inextenso upon the content of the bargaining dialogue be-tween January 1973 and Octobeer 19, 1974, in light of theGeneral Counsel's concession, made at the hearing. that atall times during said period, Respondent fully and faithful-ly discharged its obligation to bargain in good faith withthe Union.198 N RB. 1070248 ALVIN J. BART AND CO., INC.The facts which are critical to a resolution of the issuesraised by the pleadings occurred during the months of Sep-tember and October 1974. I turn now to their consider-ation.As a result of a number of cancelled meetings betweenthe parties to bargain over a contract, Seide filed unfairlabor practice charges against Respondent on September23, 1974, alleging that Respondent had unlawfully refusedto negotiate. With the filing of the charges, Respondentretained attorney Hugh Husband to represent it. On orabout September 30, 1974, Seide telephoned Bart and ad-vanced a new contract proposal. During their conversa-tion, Seide asked Bart for an updated list of unit employ-ees' names and addresses. Bart replied that he would referthe request to counsel for advice. On the same date, Seideembodied his oral contract proposal in a letter which hedispatched to Bart. In this letter, Seide also noted that hewould withdraw the unfair labor practice charges becausethe bargaining dialogue had renewed. A few days thereaf-ter, Husband spoke to Seide and a bargaining session wasscheduled for October 8, 1974.At the meeting of October 8, 1974, the parties exploredvarious economic items and the matter of union security,and agreement was reached on some of these issues. Beforethe meeting ended, attorney Husband remarked that hebelieved that Seide's request for the names and addressesof the unit employees was a proper one, but asked for moretime to research the matter. When the session concluded,the parties agreed to meet again on October 22, 1974.Meanwhile, on October 12, 1974, Husband sent Seide aletter in which the former recapitulated the areas of agree-ment reached by the parties at the October 8. 1974, con-clave, and the outstanding areas of controversy. Husbandadded that his research revealed that Seide was legally enti-tled to the names and addresses of the employees, and as-sured Seide that this material would be made available tohim at the meeting scheduled for October 22. Because of aprior political commitment, Seide cancelled the October 22meeting.However, on or about October 15, 1974, Husband in-structed Bart to collate a list of the names and addresses ofthe current unit employees. In compliance with this in-struction, Bart posted the following notice on the plantbulletin board:As I was required to do since last year, I have beennegotiating with LOCAL 51, as your bargaining agent.They requested that I furnish them with your namesand addresses.My attorney has advised me that the Union is entitledto this information and I will furnish this to the unionagent when he returns from his vacation, next week.On October 16, 1974, Bart pinned this notice on the bulle-tin board:FOSTER BROWNFREDRIC HARBERRICHARD DILLHENRY SEABOROUGHWill the above named employees, please come into myoffice with their home addresses. Also will any otheremployees who have moved since coming to work hereor who have moved without notifying the office.please come in with your new addresses.When the foregoing notice appeared on the bulletin boardon October 16, Joseph Simmons, a two-color pressman atthe plant, and a group of approximately seven employees,gathered around the board and read the notice. Simmonsinitially testified that, prior to this date he was totally un-aware that the Union was his collective-bargaining repre-sentative. However, Simmons then recanted and admittedthat he and the other employees had seen the Board noticein the antecedent unfair labor practice case which wasposted on the bulletin board and in which the Board hadordered Respondent to bargain with the Union. Simmonsand the employees then commenced to discuss the matterof affording their names and addresses to the Union, and aconsensus was reached not to provide the information.Whereupon, Simmons drafted a petitition which read "Wethe employees of Alvin J. Bart, Inc. do not wish to have ournames and addresses given to LOCAL 51. We the employeesof Alvin J. Bart do not want to be represented by LOCAL51," after which he signed the document and circulated itamong the working staff for signature, asking them to"Read this, and if you like it, sign it, and if you don't like,don't sign it." Eventually. 25 individuals appended theirsignatures to the petition that day.3It is conceded by allparties to this litigation and I find no official of Respon-dent was either aware of, or instigated, or encouraged Sim-mons or the other employees to take this collective action.After completing this chore, Simmons sought out Bartand proffered the petition to the latter, commenting that"the guys don't want our names and addresses given to theUnion. They don't want the Union." Bart informed Sim-mons that he would take no action on the petition until hehad consulted with attorney Husband. Bart thereupon con-tacted Husband and reported the matter to counsel. Armedwith this information, Husband sent a letter to Union Rep-resentative Seide on October 19, 1974, which read:Sorry you had to cancel the meeting scheduled forTuesday. the 22nd with me and Al Bart, but probablyit's just as well, in light of the circumstances. Let meexplain.After I advised Mr. Bart on Tuesday that he shouldfurnish you with the names and addresses of the em-ployees that your union represented, he had his book-keeper obtain those addresses and he posted a shortnotice to his employees of the fact that you are enti-tled to those names and addresses as their bargainingrepresentative and that he had been advised to, andwould be giving them to you.Shortly after the notification to the employees. Mr.Bart was presented with a petition from an over-whelming majority of those employees of the press-room and prep group that unequivocally stating thoseemployees did not want their names and addresses tobe given to the union and that they didn't want LocalAt the hearing, the parties stipulated that the appropriate unit consistedof 133 emploees The General Counsel acknowledged that 22 employeeshad signed the petition. a clear majorits of the unit employees, and I so find249 DECISIONS OF NATIONAL LABOR RELATIONS BOARD51 to represent them.In view of these circumstances, I must inform youthat the Bart Company cannot bargain with yourunion until it has very convincing proof that yourunion represents a majority of employees in the unit ofwhich you were the certified representative.For the same reason, the Bart Company does notbelieve it would be 'appropriate to give your unionthose names and addresses unless the company hasthe same clearly convincing proof that your union rep-resents a majority of those employees.If you want any further information on this pleasecall me and I will be glad to obtain it for you.Following the mailing of this letter, the parties neveragain indulged in bargaining relations. Sometime in De-cember 1974, Respondent granted wage increases to 25 ofthe unit employees without notifying the Union.4On April4, 1975, the Union filed the charges with the Board whichgive rise to this proceeding.The General Counsel asserts that Respondent violatedSection 8(a)(5) of the Act by refusing to bargain with theUnion, by declining to afford it with the names and ad-dresses of the unit employees on and after October 19,1974, and by unilaterally awarding wage increases to thoseemployees in December 1974 without prior notification toand consultation with the Union. The predicate for thisassertion is that Joseph Simmons, the two-color pressmanwho hatched the idea of drafting the petition of October16, 1974, and who obtained the signatures of a clear major-ity of the employees in order to wean them away from theUnion, was in fact and law a supervisor within the ambit ofSection 2(11) of the statute. The General Counsel thereforeargues that Respondent could not have harbored a good-faith doubt regarding the Union's majority status on Octo-ber 19, 1974. because the presence of the signatures on thepetition was the product of known supervisory taint. Onthe other side of the barricades, Respondent contends thatSimmons was merely a rank-and-file employee who soughtto enlist the collective support of his fellow employees tooust a bargaining agent not of their choice from its plantpresence when it was timely to do so.' Alternatively, Re-spondent claims that, even though Simmons might be char-acterized as a statutory supervisor, his endeavors in devis-ing the petition and obtaining the employees' signaturesthereon were a spontaneous reaction against providing hisname and address to an alien labor entity; that he did notcoerce or otherwise encourage the employees to sign thedocument; and that Respondent had no knowledge of, andplayed no role in, his activities in this regard.Simmons was hired by Respondent in 1972, and workedas a two-color pressman. In January 1974, he toiled on theday shift and earned a weekly salary of $295. Simmonstestified that in July 1974, Pressroom Foreman Phil Can-4 Respondent also unilaterally granted wage increases to its emplosee, in1973, which became the subject of unfair labor practice charges filed bh theUnion. These charges were withdrawn bh the Union to encourage the hbargaining process.Pursuant to the Board's Order in Case 2 CA 12637. reported in 198NL RB 1070, the conclusive presumption of the Union's continued majloritstatus should hase ended in January 1974.zoneri came to him and inquired "would you come onnights and be my assistant foreman?" When Simmonsasked Canzoneri what the night job entail, the latter repliedthat "I want you to come on nights and assist me, and ifanything goes wrong you can call me up. I don't wanteverybody calling my house [at nightl, because this guy andthat guy is calling me up, and I can't ever get no rest. Sowould you come on nights?" Upon learning that his weeklyearnings would escalate to $320, Simmons readily agreedto the transfer.Throughout his testimony delivered from the stand, aswell as in the testimony of Respondent's president Bartand Pressroom Foreman Canzoneri, Simmons was por-trayed simply as an employee who was the most highlyexperienced two-color pressman in the plant and conse-quently was assigned routinely to funnel Canzoneri's pre-conceived instructions to the employees duringConzoneri's absence on the evening shift, which absenceoccurred generally after 8 p.m. Thus, Canzoneri claimedthat, because of Simmons' expertise, he was paid substan-tially more than the other two-color pressmen; that Can-zoneri alone possessed and exercised the authority to af-ford overtime to the men on the night shift, and thatSimmons was not endowed with any of the normal statu-tory indicia of supervisory authority. Moreover, Simmons,Bart, and Canzoneri testimonially maintained that Can-zoneri, and only Canzoneri, was responsible for transfer-ring Simmons to the night shift in July 1974, and that Bartplayed no role in this reassignment.However, in May 1974, Simmons gave two sworn affida-vits to a Board agent whose contents are at substantialvariance with the testimonial utterances of Simmons, Bart,and Canzoneri. When called as a witness, Simmons at-tempted to denigrate the truthfulness and accuracy ofthose verified statements. Initially, Simmons hinted thatthe agent falsified the entries in the affidavits. He thenclaimed that the agent put words in Simmons' mouth andfailed to make appropriate corrections in the statements onSimmons' instructions. However, Simmons acknowledgedthat he either read the statements after they were drafted orhad them read to him by the agent; that he initialled thechanges made therein and that he swore to their truthful-ness. The reason for Simmons' change of tack regarding hissworn affidavits as opposed to his testimony may best bedefined from his remarks on the stand that "I was stupidwhen I signed it [the affidavits]. I shouldn't have signed it...not knowing that you are hurting one party or helping,I didn't know the significance of it." In short, I am con-vinced that, had Simmons known at the time that he gavehis statements to the Board that they would redound to hisemployees disadvantage, he would have tailored his veraci-ty to aid Respondent's cause in this litigation. Accordingly,I adopt Simmons' verified statements which appear in theaffidavits wherever they are in credible conflict with hisrecord testimony, or that of Bart and Canzoneri.In the first affidavit which Simmons gave to the Boardon May 12, 1975, Simmons reported that:I have been employed here at A. J. Bart for aboutthree years. Last year I was promoted to night shiftworking foreman, and received an increase from $290250 ALVIN J. BART AND CO.. INCper week to my current salary of $350 per week. As faras I know the highest paid employee below me is atabout $270 or $280 per week. He is a two-color press-man. There are a total of about three two-color press-man on both shifts, beside myself. A. J. Bart offeredme the night shift job, and I had been asked by thePrinting Supervisor, Phil Canozzaro [sic], if I was in-terested in the job as night foreman. There was nodiscussion with me about the duties by Bart or Canaz-zaro because I had been the most experienced Harristwo-color pressman and had worked on nights before.There has never been an occasion when I have hadto recommend discharging any employee; although Ihave given permission to employees to leave work ear-ly, I have never told anyone he could not leave (theypunch out and are not paid for time not worked.)Phil Canazzero looks overtime cards for day andnight shift employees and if an employee forgets to'punch out," which has happened, I will tell Canazza-ro that so and so was present and worked his shift andshould be paid. Canazzaro accepts my word as to thefact that the man worked and should be paid.As to wage raises, if an employee asks about anincrease, I would tell the employee to see Canazzaro.He never asked me about whether a man deserved anincrease. Of course, he wouldn't have to check withme because there is a "time sheet" for each workereach night, to show how long it takes to complete aparticular job or jobs worked on each night (or shift).Simmons supplemented the foregoing affidavit with an-other dated May 28, 1975. This sworn statement recitedthat:As to the assigning of work, I will tell the pressmenon night shift, what job is to be run next. If there is arush job coming through out of stripping department,I will know about it from talking to Phil Canazzaro,and when it is ready for the pressroom departmentlater that night, I will decide which pressman to give itto, to run.As to each "job" or "run," I will check the firstsheet for proper color combination, position of print-ing on the sheet and art works, so that I can comparethe final product to the sample submitted by the cus-tomer. There are some simple "runs" or "jobs" wherethe pressman might not check it with me because hehad run it before. Any minor technical problems withthe presses "breaking down" or needing adjustmentare handled by Canazzaro on day shift and myself onnight shift. The pressmen do not do any repairs. If it isa major problem, an "outside" mechanic will be calledin the following day to repair the press.I do not know of other employees receiving extra"bonuses," but I did get a bonus in 1973 around Juneor July, before I made foreman for coming in early forabout a week; i.e., at about II a.m. and workingthrough until the end of my normal night shift. Thenlast year when I was made foreman, I returned tonight shift from "days." When Bart asked me if Iwanted to be night foreman, I said yes. Then I said;"let's talk money." And Bart agreed to give me anincrease and also for my helper Larry Marshall, be-cause he would have to spend more time alone on mypress (as my helper) because I spent time away frommy press helping out the other pressmen in answeringtheir questions and solving their production problemsand checking the quality of their output.6As to overtime, when required, I will ask the men onnight shift if they want to work overtime. Most of theovertime to be worked is decided during the days byother members of management; but if there is a prob-lem on the job, I will instruct a man to work overtimeto finish the "rush" job, unless I can use another pressto assist in completing the job on regular time. I wouldnot contact Canazzaro at home, during the night shift,unless it is a serious problem that might require a lotof overtime which the customer might not pay for. Ido not have occasion to talk to customers at night (Isuppose because the customer is not available at thosenight hours). I do not make many decisions whether ornot to run a certain job without calling Canazzaro athome. For example during all of 1975 to date, I calledhim at home at most eight or nine times.As to obtaining "stacks" of paper, I will instruct my"helper," "Oliver," to go down to the stockroom onthe sixth floor; he does whatever I tell him, such asgetting "dollies" for all the presses, obtaining chemi-cals or other materials for the pressmen; or assist apressman in washing and cleaning his press after arun. He, "Oliver" is under my sole supervision, Canaz-zaro discussed it with me as to giving "Dave" a chancein the department: and I was asked if I would accept"Oliver" from the day shift pressroom, as Canazzaro's"helper." It was my decision to bring him on nightsand if I had not known he was a good worker I wouldnot have agreed to let him be my "helper" on nightshift. After three or four months I will recommendOliver for a raise, to Canazzaro. In fact about Febru-ary 1975, 1 went to Bill Donoland recommended that"Dave" (my helper on "nights' at that time) get anincrease in wages. I know "Dave" got the increase,because Donoland told me he gave it to Dave, a weeklater.I should add that when Rene Carrion quit last De-cember [1974], there was no foreman on night shiftuntil I took over. I know, from Canazzaro himselfor the other employees, that Canazzaro stayed until8 p.m., or, 9 p.m., or 10 p.m. each night to handle theproduction problems (I was on day shift then).Based upon the foregoing, I find that, for approximatelyDuring his testimony as a witness, Simmons steadfastly maintained thatall mention of "A J Bart" or "Bart" which appear in his affidavits hasreference to the corporate entity and not President Bart. the individualSimmons' testimonial stance in this regard was taken, in my opinion, in anapparent attempt to shield President Bart and hence. Respondent, from an)culpabilils under the Act for refusing in bad faith to bargain with the Unionon and after October 19. 1974, based upon the petition which was draftedand circulated by Simmons. a known statutory supervisor I require noextenslse research of materia nredica to fortify the conclusion that corporateenterprises are not gifted with srocal chords AccordinglN. I find that Sim-mons' references to "A. J. Bart" and "Bart" in his statements were refer-ences to Alvin J. Bart. the man251 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6 months prior to July 1974, while Simmons labored on theday shift, Pressroom Foreman Canzoneri worked on theday and night shift until as late as 10 p.m. because he hadno night shift foreman to spell him during the late eveninghours. I find that, in July 1974, Respondent's presidentBart approached Simmons and inquired whether the latterwished to assume the duties of night shift foreman overapproximately seven employees at a substantial increase inpay to fill the slot left vacant by the departure of nightforeman Rene Carrion in December 1974. I find that Sim-mons accepted this promotion and transfer, and that.thereafter, he possessed and exercised the authority togrant overtime pay to employees in the pressroom; to di-rect responsibly the work routine of employees; and to ef-fectively recommend the payment to them of wage increas-es. In sum, I find and conclude that, at all times materialherein, Simmons was a supervisor within the meaning ofSection 2(1 1) of the Act.I further find that, after Simmons drafted and circulatedhis petition to the employees on October 16, 1974, whichindicated that he and the employees no longer desired thatthe Union collectively represent them and that they de-clined to release their names and addresses to that labororganization, Simmons presented the signed document toRespondent's president Bart and verbally reiterated itscontent to him. I find that, when Bart received the petitionand learned that Simmons had prepared and circulated it.the former was patently aware that Simmons was a statu-tory supervisor and that the signed petition was a productof Simmons' efforts.I further find and conclude that, when attorney Hus-band sent his letter of October 19, 1974, to Union Repre-sentative Seide, informing Seide that Respondent harboreda bona fide doubt as to the Union's continued majoritystatus because of the existence of the petition, and there-fore declined to recognized and bargain with the Union orto turn over the names and addresses of the unit employ-ees, this doubt could not have been bottomed upon thevalid "objective considerations" to which the Board ad-verted in Celanese Corporation of America 8 in assessing thepropriety of an employer's withdrawal of recognition froma union after the certification year had run. For, as therecord amply demonstrates, Bart was fully apprised thatthe Fetition and its contents did not necessarily reflect thespontaneous and uncoerced desires of his unit employeesregarding collective representation, but was fostered andnurtured by a management agent.9Accordingly, I conclude that, on and after Oct, ber 19,1974, Respondent failed and refused to bargain in goodfaith with the Union and declined to provide the Unionwith the names and addresses of the unit employees, in7Foreman Canzoneri testified that he afforded men who .worked on thenight shift a shift-differential increase of 10 percent. In his affidaisit of MaN12. 1975, Simmons recounted that, when he transferred to night twork inJulv 1974, his weekly wage jumped from $290 to $350. an increase fa;r inexcess of 10 percent. I can only conclude that the added emolument was i,payment for services to Simmons of a kind different from those Incientsimply to working on the night shift.995 NI.RB 664 (1951).9Sander, Inc. & Zeaol. Inc dhb a Eden Forest & (iGarden of Edend l ..dr.i.l.Homles, 213 Nl.RB 734 1974).violation of Section 8(a)(5) of the Act. I also conclude that,by granting wage increases to those employees in Decem-ber 1974. without prior consultation and bargaining withthe Union over these matters, Respondent further offendedthe provisions of Section 8(a)(5).IV tilE FFFEC( 0F rTIE U:NFiAIR LABOR PRA(TICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Responent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.v THE REMEDYHaving found that Respondent has violated Section8(a)(5) of the Act, I shall order that it be required to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that, on and after October 19, 1974. Re-spondent unlawfully refused to bargain with the Union asthe duly designated collective representative of an appro-priate unit of employees at its New York City plant. I shalltherefore order that Respondent, upon request, negotiateand bargain with that labor organization in good faith and,if agreement is reached, reduced that compact to writingand sign it.I have also found that, on and after October 19, 1974,Respondent failed and declined to provide the Union witha current list of the names and addresses of all unit em-ployees, an obligation which is statutorily demanded whenrequested by a duly designated bargaining agent. I shall,accordingly, order that Respondent, upon request, providethe Union with this information.Finally, I have heretofore found that, in December 1974,Respondent unilaterally granted wage increases to the unitemployees without prior consultation with the Union. Ishall, therefore order that, henceforth, Respondent notifythe Union of its intention to enhance the wages of thoseemployees and afford that labor organization an opportu-nity to bargain over any future alteration of this term andcondition of employment.CON(LUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All pressmen and preparatory department employeesincluding pressmen, assistant pressmen, cameramen, strip-pers, platemakers, opaquers, and apprentices in both de-partments, employed by Respondent at its New York City.New York, plant, excluding office clerical employees,bindery employees, shipping department employees,guards and all supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining252 ALVIN J. BART AND CO., INC.within the meaning of Section 9(c) of the Act.4. By refusing to negotiate and bargain with the Union,on and after October 19, 1974, in good faith, concerningthe wages, hours, and other terms and conditions of em-ployment of the employees in the unit heretofore foundappropriate, Respondent has engaged in and is engaging inunfair labor practices banned by Section 8(a)(5) of the stat-ute.5. By declining to provide the Union with a current listof the names and addresses of the unit employees, Respon-dent has engaged in and is engaging in unfair labor prac-tices within the purview of Section 8(a)(5) of the Act.6. By unilaterally granting wage increases to the unitemployees, without prior notice to the Union and withoutaffording the Union an opportunity to negotiate and bar-gain with Respondent over their extent, Respondent hasengaged in and is engaging in unfair labor practices pro-scribed by Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices are encompasseswithin the ambit of Section 2(6) and (7) of the statute.Upon the foregoing findings of fact, conclusions of law.and the entire record in this proceeding, and pursuant toSection 10(c) of the National Labor Relations Act. asamended, I hereby issue the following recommended:ORDER 'The Respondent, Alvin J. Bart and Co., Inc., New York.New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing, upon request, to bargain in good faith withNew York Printing Pressmen & Offset Workers Union,Local 51, IPP & A.U. of N.A.. AFL-CIO, regarding ratesof pay, hours of employment, or other terms and condi-tions of employment of all employees in the unit hereinfound appropriate.(b) Refusing to provide said Union, upon request, with acurrent list of the names and addresses of the unit employ-ees.(c) Unilaterally granting wage increases to unit employ-ees without prior notification to and consultation with theUnion and without affording the Union an opportunity tonegotiate over the extent of them.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in in Section 7 of the Act.2. Take the following affirmative action which I deem isnecessary to effectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionregarding rates of pay, hours of employment, and otherterms and conditions of employment of the employees inthe appropriate unit, and, if an agreement is reached, re-duce said agreement to writing and sign it.(b) Upon request, provide the Union with a current listof the names and addresses of all unit employees.(c) Notify and consult with the Union regarding anycontemplated wage increases to be afforded to the employ-ees in the appropriate unit, and bargain with the Unionwith regard to them.(d) Post at its place of business in New York City, NewYork, copies of the attached notice marked "Appendix." "Copies of said notice, on forms to he provided by the Re-gional Director for Region 2, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 2. in writ-ing, within 20 days from the date of this Order. what stepshave been taken to comply herewith.b0 In the event no) exceptions are filed as prosided hs Sec 102 46 of theRules .and Reeulations of the National Labor Relations Board. the findings.conclusions, and renlcommended Order herein shall, as provided in Sec.102 48 o.f he Rules and Regulation,, he adopted h, the Board and becomeits findings. conclusions. and Order. and all (objections thereto shall bedeemed ai;lled for all purposes.H In the eent that this Order is enforced h' a Judgment of a lnitedStates Co burt of Appeals, the w'ords in the notice reading. "Posted hb Orderof the Nallonal I abor Relations Board" shall read "Posted Pursuant to aJudgment of the t nited States ( Court of Appeals Enforcing an Order of theNational l I.abolr Relatins Board "APPENDIXNoii(E To EMPLOYEESPOSTED B'Y ORDER OF THENATIONAL LABOR RELATIONs BOARDAn Agency of the United States GovernmentWF WILI NOT refuse, upon request, to bargain ingood faith with New York Printing Pressmen & OffsetWorkers Union. Local 51. IPP & A.U. of N.A.. ALF-CIO. regarding rates of pay. hours of employment, orother terms and conditions of employment of all em-ployees in the unit certified by the National LaborRelations Board in Case 2 RC-15771. If a collective-bargaining agreement is reached, we will sign it.WE. W.I. NOT refuse, upon request, to provide theabove-named Union with a current list of the namesand addresses of the unit employees.WE WILL nor unilaterally grant wage increases tounit employees without first notifying and giving theabove-named Union an opportunity to bargain overthe amount of the increases.WE WsIL. o01 in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.ALvIN J BaRr AND CO IN(253